Citation Nr: 0705886	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-09 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than 
February 9, 2004, for the grant of a total disability rating 
based upon individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
January 1989 and again from November 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office, (RO), which granted a TDIU, effective 
February 9, 2004.  The veteran disagreed with the effective 
date of the TDIU, and the current appeal ensued.  

The veteran testified at a Travel Board Hearing before the 
undersigned Veterans Law Judge (VLJ) in September 2005.  A 
transcript of that hearing is of record and associated with 
the claims folder.  


FINDINGS OF FACT

1.  The veteran initially filed a claim for TDIU in 
August 1998.  

2.  By rating decision of November 2000, the RO granted 
service connection for severely atrophic maxilla and mandible 
as well as bilateral sinus lifts, effective June 1999.  A 
temporary total rating pursuant to 38 C.F.R. § 4.30 from 
June 1, 1999, to December 31, 1999, and again from 
February 8, 2000 to August 31, 2000 was granted.  

3.  The veteran terminated employment at the U.S. Postal 
Service in January 2001.  Thereafter, the veteran worked 
part-time jobs from 2001 to 2004 which was not considered 
marginal employment.

4.  On the veteran's VA Form 21-8940, Veteran's Application 
for Increased Compensation Based On Unemployability, she 
indicated that she last worked full-time, became too disabled 
to work, and her disability affected her full time employment 
was February 8, 2004.  

5.  By rating decision of March 2004, a TDIU was granted, 
effective February 9, 2004, the day after she last worked 
full-time and became too disabled to work.  


CONCLUSION OF LAW

An effective date prior to February 9, 2004, for TDIU is not 
warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the veteran in June 2003 and 
October 2004, which asked her to submit certain information, 
and informed him of the responsibilities of the claimant and 
VA concerning obtaining evidence to substantiate her claim.  
In accordance with the duty to assist, the letters informed 
the appellant what evidence and information VA would be 
obtaining, and essentially asked the appellant to send to VA 
any information she had to process the claim.  The letters 
also explained that VA would make reasonable efforts to help 
her get evidence such as medical records, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran of what she needed to show for an earlier effective 
date claim.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of her claim.  This was accomplished in this 
case, and proper VA process was performed as to the claim.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  She has not identified any additional 
evidence pertinent to the claim not already of record, or 
attempted to be located, or requested by VA.  There are no 
known additional records to obtain.  She was offered a 
hearing and testified at a Travel Board hearing before the 
undersigned VLJ, in September 2005.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Earlier Effective Date

The general assignment of effective dates is governed by 
38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2005).  
These provide, in pertinent part, that an effective date of 
an evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  In a claim for increase, the 
effective date of an award shall be the earliest date as of 
which it is factually ascertainable an increase occurred, if 
the claim is received within one year from such date, 
otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2), 38 C.F.R. § 3.400(o).  

The veteran asserts that an effective date earlier than 
February 9, 2004, is warranted for a TDIU based on her 
inability to retain substantially gainful employment.  She 
maintains that the grant of TDIU should begin in 
September 2000, a date she was told would be the effective 
date when she was granted a TDIU.  She also maintains that 
her last period of gainful employment was in December 1999.  

In this case, the veteran first initiated a claim for TDIU in 
August 1998.  By rating decision of October 1998, a TDIU was 
denied, as the veteran was working full-time at the Postal 
Service and in receipt of income in excess of $39,000 per 
year.  

In January 1999, the veteran testified at a RO hearing.  At 
that time, she indicated, in pertinent part, that she was 
working, that the longest period of time she had been off was 
two weeks, that she had been absent from work approximately 
60 days in a year.  She had not been hospitalized, but had 
undergone one surgery.  

By rating decision of July 1999, service connection was 
granted for post-traumatic stress disorder (PTSD), with a 
30 percent rating, effective August 1998.  At that time, the 
veteran was rated 30 percent, migraine headaches; 30 percent, 
PTSD; 20 percent left knee injury; 10 percent residuals, 
right knee injury and 10 percent, paresthesia of the 5th and 
7th cranial nerve.  Her combined rating was 70 percent.  In 
December 1999, the veteran was in an unrelated motor vehicle 
accident, wherein she sustained other injuries, to include 
her cervical and lumbar spine, for which she is not service-
connected.  

By rating decision of November 2000, service connection for 
severely atrophic maxilla and mandible; status post anterior 
iliac crest bone graft to manilla and mandible as well as 
bilateral maxillary sinus lifts, was granted.  She was 
granted a 100 percent rating for a temporary total rating, 
pursuant to 38 C.F.R. § 4.30, from June 1999 to January 2000.  
From January 2000, to February 2000, a 30 percent rating was 
instituted.  She was again granted a 100 percent temporary 
total rating from February 2000, to September 2000; 
thereafter, the 30 percent rating was restored.  Her combined 
rating was then 80 percent.  

In November 2000, the veteran testified at a Travel Board 
hearing.  She testified that she believed that she could not 
return to work at the Postal Service because of her PTSD and 
memory loss.  In a January 2001, VA mental health treatment 
record, the veteran indicated that she had resigned from the 
Postal Service due to her dental problems and other medical 
problems.  

In November 2001, a social work assessment was performed.  It 
was noted that the veteran had several medical 
injuries/problems from an automobile accident but she had 
adapted and continued to function with minimal assistance and 
support.  In March 2002, the veteran indicated that she had 
lower back pain as a result of a motor vehicle accident in 
1999.  In October 2002, the veteran underwent a VA 
psychiatric examination.  She was working part-time at a 
video store and she had been doing this for approximately one 
year.  She stated that she could usually function adequately 
at work.  She had attempted to get her real estate license, 
but kept failing the test, because she could not retain the 
information.  She was noted to have depression, secondary in 
part, to PTSD.  It was also noted that the veteran's 
cognitive disorder, previously diagnosed after 
neuropsychological testing, appeared unrelated to her PTSD.  

In March 2004, two Requests for Employment Information in 
Connection with Claim for Disability Benefits were received 
by VA.  Deluxe Video, indicated that the veteran began 
working for the company in December 2001, with employment 
ending in February 2004.  They indicated that the veteran 
worked an average of 40 hours per week, and that she was 
terminated due to excessive medical reasons with doctor 
excuses provided.  Adesa, Little Rock, indicated that the 
veteran began working for the company in November 2001, with 
employment ending in March 2004.  They indicated that the 
veteran worked an average of one day per week, and that she 
was terminated for disability.  That same month, the 
Veteran's Application for Increased Compensation Based On 
Unemployability was received by VA.  She stated that her 
service-connected arthritis, migraines, and PTSD prevented 
her from substantially gainful employment.  She related that 
her disability affected her full time employment in 
February 2004, she last worked full time in February 2004, 
and she became too disabled to work in February 2004.  She 
reported she completed two years of college.  

In September 2005, the veteran testified at a Travel Board 
hearing before the undersigned VLJ.  She indicated that the 
last gainful employment she had was in December 1999.  She 
also testified that she was told by VA that she would be 
granted a TDIU, with permanency, effective September 2000, 
and as a result of that decision, she withdrew her other 
issues on appeal.  She related that she did not know how VA 
came to the effective date of September 2000, but that she 
later found out that VA told her that a mistake had been made 
and that her TDIU was effective February 9, 2004.  She 
maintains that although she has held part-time employment 
since December 1999, that was to make ends meet, and she did 
not make enough money to exceed the Poverty Threshold.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The record must reflect that circumstances, apart from non-
service-connected conditions, place her in a different 
position than other veterans having a high compensation 
rating.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question is whether the veteran, in light of her service-
connected disabilities, is capable of performing the physical 
and mental acts required by employment, not whether she can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet. App. 342 (2000).  

In 1999, the veteran was still employed at the US Postal 
Service.  She also was paid a temporary total pursuant to 
38 C.F.R. § 4.30 from July 1999 to January 2000, and again 
from March 2000 to September 2000.  The veteran's income was 
low in 2000 due to receiving a temporary total rating for a 
little over half of the year.  Additionally, although the 
veteran's income was substantially low in 2001, and did not 
meet the poverty threshold, she was noted to have several 
medical injuries and problems from an automobile accident 
that was not service related.  At the end of the year, she 
became employed by Deluxe Video and Adesa Little Rock, and in 
both tax years 2002 and 2003, she earned income from both 
jobs that was over the poverty threshold.  Although VA 
received a Request for Employment Information in Connection 
with Claim for Disability Benefits from Deluxe Video, 
indicating that she was terminated in February 2004 for 
excessive medical reasons with doctor's excuses provided, an 
employment log was also received from Deluxe Video which 
indicated, in pertinent part, that the veteran had a bad work 
record, and only on two occasions did she call off from her 
employment indicating that she was sick.  One of those 
occasions, was due to back trouble, for which the veteran is 
not service-connected.  

Of most import, is the information provided on the Requests 
for Employment Information in Connection with Claim for 
Disability Benefits.  Deluxe Video indicated that the veteran 
worked an average of 40 hours per week, and that she worked 
for their company from December 2001 to February 2004.  They 
also indicated that the 12 months preceding the last date of 
employment, she earned $9532.28  Adesa, Little Rock, 
indicated that the veteran worked from November 2001 to 
March 2004, one day per week, three to four hours a day, and 
earned during the 12 months preceding the last date of 
employment that the veteran earned $3794.75  Although not at 
the level of income she received when working for the US 
Postal Service, these two part time jobs, provided more than 
marginal employment for a single veteran.  Moreover, her 
service-connected disabilities, were adequately compensated 
via the level of disability received.  She received temporary 
total ratings pursuant to 38 C.F.R. § 4.30, when she was 
unable to work due to her service-connected disability.  
However, the veteran had service-connected and also non 
service-connected disabilities that affected her ability to 
work during this period.  Her service-connected disabilities, 
alone, did not warrant a TDIU prior to February 9 2004.  From 
the time she applied for a TDIU in October 1998, she worked 
for the Postal Service full time, she received temporary 
total ratings while convalescing, and she worked part time 
jobs that paid her in excess of marginal income.  Although 
she may have been informed by her representative that she 
would be paid a TDIU earlier than February 9, 2004, the Board 
must make its findings based on the evidence of record.  
Based on the foregoing, an effective date earlier than 
February 9, 2004, is not warranted.  


ORDER

An effective date earlier than February 9, 2004, for TDIU, is 
denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


